Citation Nr: 1600776	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an increased evaluation for degenerative disc disease and degenerative joint disease of the thoracolumbar spine, currently evaluated as 20 percent disabling.  

4.  Entitlement to an effective date prior to March 27, 2013, for the assignment of an increased rating for degenerative disc disease and degenerative joint disease of the thoracolumbar spine.

5.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an effective date prior to June 12, 2007, for the grant of service connection for PTSD.

 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to December 2000 and from October 2002 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The January 2008 rating decision denied entitlement to service connection for bilateral hearing loss.  It also granted entitlement to service connection for a lumbar strain and assigned a 10 percent rating, effective May 21, 2007.  A notice of disagreement with the denial of service connection for hearing loss and for the disability rating that was assigned for the lumbar strain was received in January 2008, a statement of the case was issued in June 2008, and a substantive appeal was received in September 2008.

The issue of entitlement to a TDIU due to a disability that was on appeal was raised by the record as part and parcel of the Veteran's appeal of the rating that was assigned for his lumbar strain.  It was therefore not necessary for the Veteran to perfect a separate appeal on this issue.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).

In August 2008, the Veteran testified at a personal hearing before an Acting Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of this hearing was prepared and associated with the claims file.  In August 2012, that Acting VLJ remanded the issue of entitlement to service connection for bilateral hearing loss for additional development.  That remand also found that a TDIU claim had been raised by the record, and remanded that claim for appropriate development.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Following the requested development, the case has been returned for further appellate review.

In August 2015, the Veteran was sent a letter notifying him that the Acting VLJ who had conducted the August 2008 Board hearing was no longer employed by the Board.  He was given the opportunity to testify at another hearing, but he declined this offer in September 2015.  The Board will therefore proceed with adjudicating the Veteran's case at this time.  

A January 2014 rating decision effectuated an August 2012 Board decision granting entitlement to service connection for PTSD with depressive disorder, and assigned a 10 percent rating effective June 12, 2007.  A May 2014 rating decision increased the disability rating for the Veteran's degenerative disc disease and degenerative joint disease of the thoracolumbar spine from 10 percent to 20 percent effective March 27, 2013.  The Veteran filed a notice of disagreement with the degenerative disc disease and degenerative joint disease of the thoracolumbar spine rating and effective date in October 2014 and with the PTSD rating and effective date in January 2015.   No statement of the case has yet been issued.  The Board must therefore take jurisdiction over these issues for the limited purpose of remanding them to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to increased ratings and earlier effective dates for the PTSD and thoracolumbar spine claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current bilateral hearing loss disability for VA purposes.

2.  Prior to September 1, 2011, a preponderance of the competent and probative evidence of record did not demonstrate that the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment.

3.  Resolving reasonable doubt in favor of the Veteran, on and after September 1, 2011, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Referral for an opinion from the Director, Compensation Service, on the question of whether the Veteran was precluded from following a substantially gainful occupation due to his service-connected disabilities prior to November 3, 2009, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

3.  From November 3, 2009, to September 1, 2011, the criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2015).

4.  On and after September 1, 2011, the criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a June 2007 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for bilateral hearing loss, and a February 2008 letter provides such notice for the claim of entitlement to a TDIU.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the February 2008 notice letter was not issued prior to the initial adjudication of the Veteran's TDIU claim in January 2008, but that the claim was subsequently readjudicated, most recently in a May 2014 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records.

The RO arranged for the Veteran to undergo VA examinations in connection with his service connection claim in October 2010 and May 2013.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms, provided clinical findings detailing the examination results, and rendered an etiology opinion that explains the reasons and bases for these opinions.  For these reasons, the Board concludes that the October 2010 and May 2013 VA examination reports in this case provide an adequate basis for a decision on the Veteran's service connection claim.

The RO arranged for the Veteran to undergo VA examinations in connection with his service-connected psychiatric, musculoskeletal, and tinnitus disabilities in July 2010, March 2013, and March 2014.  The Board finds that the resulting reports (dated in July 2010, May 2013, and March 2014) are adequate for the purpose of determining entitlement to a TDIU.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's TDIU claim.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

The VLJ who conducted the August 2010 Board hearing explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the claims.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  He essentially contends that he incurred this disability during his military service as a result of acoustic trauma he suffered during service.  He has reported that his hearing loss began in 2003 "as a result of exposure to excessive noise from tanks, machine guns, weapons fire, and explosions."  
	
A reference audiogram in the Veteran's service treatment records dated in May 1996 notes that the Veteran is "Routinely Exposed to Hazardous Noise."  The Board finds the Veteran's accounts of in-service noise exposure to be consistent with the places, types, and circumstances of his military service.  Thus, the Board finds that the Veteran was exposed to loud noise while in service.

The Veteran underwent audiometry examinations in October 2007 and May 2013.

The October 2007 audiogram notes that the Veteran's audiometry readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
25
LEFT
15
15
15
20
20

The four-frequency average was 25 decibels for the right ear and 18 decibels for the left ear.  Speech discrimination in the October 2007 audiogram was 96 percent in the right ear and 96 percent in the left ear.  The Veteran reported that he has difficulty hearing in both ears.

The May 2013 audiogram notes that the Veteran's audiometry readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
20
LEFT
15
15
20
20
25

The four-frequency average was 16 decibels for the right ear and 20 decibels for the left ear.  Speech discrimination in the May 2013 audiogram was 96 percent in the right ear and 98 percent in the left ear.  It was noted that the Veteran reported that his hearing loss does not impact ordinary conditions of life, including his ability to work.

The October 2007 and May 2013 audiograms reflect that the Veteran does not have a right or a left ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Specifically, auditory threshold in none of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or greater in either ear; and speech recognition scores using the Maryland CNC Test are not less than 94 percent.  

The Board acknowledges that the Veteran himself believes that he has a current hearing loss disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe hearing difficulties, he does not possess the necessary medical expertise to diagnose a hearing loss disability pursuant to VA regulations.  This evidence is not competent to establish a current bilateral hearing loss disability.  In the absence of a current disability, service connection for bilateral hearing loss may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In summary, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

III.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2015).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

Under 38 C.F.R. § 4.16(a), marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income prior to having been awarded the 100 percent rating based on individual unemployability.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The Board notes that the issue of entitlement to a TDIU arose as part and parcel of the Veteran's appeal of the claim of entitlement to an initial rating in excess of 10 percent for a low back strain.  This rating had been assigned effective from June 12, 2007, which is the date of the claim of entitlement to service connection for a low back disability.  Therefore, the appropriate period to consider for this appeal begins on June 12, 2007.  The period for consideration excludes the period from April 12, 2011, through May 31, 2011, during which the Veteran had a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30 (2015).  

Prior to November 3, 2009, the Veteran was in receipt of a combined 60 percent rating for his service-connected disabilities.  Specifically, he was in receipt of a 20 percent rating for temporomandibular joint (TMJ) dysfunction.  He was in receipt of 10 percent ratings for degenerative joint disease of the right shoulder; degenerative disc disease and degenerative joint disease of the thoracolumbar spine; status post right knee injury with residuals of a right knee strain and scar; bilateral tinnitus; sinusitis; hypertension; and PTSD.  He was in receipt of 0 percent (noncompensable) ratings for retropatellar pain syndrome of the left knee, left shoulder subacrominal bursitis, and a bilateral upper arm rash.  

Combining these ratings under 38 C.F.R. § 4.25 results in a 60 percent rating.  This rating does not satisfy the schedular TDIU requirements of 38 C.F.R. § 4.16(a).  The Board must nonetheless consider whether the Veteran is, in fact, unemployable due to his service-connected disabilities prior to November 3, 2009.  38 C.F.R. § 4.16(b).  

Turning to the evidence of record for the pertinent period, a November 2007 psychiatric evaluation notes that the Veteran has one year of college education.  

In a January 2008 statement, the Veteran reported that he is "also having trouble with employment due to my back condition."  In another January 2008 statement, the Veteran reported that he has "not worked due to my service connected disabilities for 8 months now.

In an August 2011 VA Form 21-8940, "Veteran's Application for Increased Compensation based on Unemployability," the Veteran reported that he had worked 40 hours per week as a Security Guard for the US Army Pueblo Depot from December 2008 to September 2, 2011.  He had lost three months due to illness.  He reported that he had left his last job because of his disability.  He reported that he had had one year of college and that he had no other education and training before he became too disabled to work.  

On a July 2014 VA Form 21-8940, "Veteran's Application for Increased Compensation based on Unemployability," the Veteran indicated that he had worked 53 hours per week from December 2007 to September 1, 2011.  He appears to have suggested that his highest gross earnings were $2,500 per month, and that he had received these earnings for 24 months.  

The Board finds that the record reflects that the Veteran was able to work full-time as a security guard with his service-connected disabilities until early September 2011.  While he had lost three months of work during the approximately three-year period between December 2008 to early September 2011, the Board presumes that this lost time from work would include the period from April 12, 2011, through May 31, 2011, during which the Veteran had a temporary total rating based on the need for convalescence.  The Board thus finds that the record does not demonstrate that the Veteran was precluded from obtaining and maintaining gainful employment due to those disabilities.  Specifically, the Board finds that the Veteran's employment during this period does not constitute "marginal employment" and otherwise fits the criteria to be considered "substantially gainful employment" as described above.  The Board notes that the Veteran's earnings during this period exceed the poverty threshold for one person as established by the Bureau of the Census.  The Board further notes that the record does not reflect, and the Veteran does not contend, that his security guard employment did not qualify as "substantially gainful employment" as defined in the VA Adjudication Procedure Manual.  For these reasons, the Board finds that entitlement to a TDIU on an extraschedular basis (prior to November 3, 2009) is not warranted.  

When combined pursuant to 38 C.F.R. §§ 4.25 and 4.26, the Veteran's service-connected disabilities combine to 70 percent from November 3, 2009, and combine to 80 percent from April 5, 2013.  From November 3, 2009, to the present, service connection was not in effect for any disability that was not service-connected prior to November 3, 2009.  The increases in the overall rating occurred due to increases in compensation levels for certain of the Veteran's service-connected disabilities.  Specifically, between November 3, 2009, and April 4, 2011, the rating for degenerative joint disease of the right shoulder increased from 10 percent to 20 percent, effective November 3, 2009.  The rating for retropatellar pain syndrome of the left knee increased from 0 percent to 10 percent, effective April 9, 2010.  The rating for TMJ dysfunction increased from 20 percent to 30 percent, effective April 5, 2013.

The combined ratings that have been in effect since November 3, 2009, satisfy the schedular TDIU requirements and, therefore, the Board must determine whether the Veteran is, in fact, unemployable due to his service-connected disabilities.

For the same reason that the Board has denied the claim of entitlement to an extraschedular TDIU prior to November 3, 2009, it must also find that entitlement to a TDIU on a schedular basis was not warranted prior to September 1, 2011.  Specifically, even though the Veteran did meet the schedular criteria for the period from November 3, 2009, through August 31, 2011, he had full-time, substantially gainful employment as a security guard at that time.  Therefore, even though the Veteran's service-connected disabilities were of such severity to meet the criteria that permit the Board to consider entitlement to TDIU on a schedular basis, he was not unable to secure and follow substantially gainful employment at that time.  Therefore, entitlement to a TDIU on a schedular basis must be denied prior to September 1, 2011.  

On and after September 1, 2011, however, the Board finds that entitlement to a TDIU is warranted.  As noted above, the Veteran was in receipt of a combined 80 percent rating at that time.  The Board must therefore determine whether the Veteran is, in fact, unemployable due to his service-connected disabilities.  

In a May 2014 letter, the Veteran reported that he "was forced into medical retirement" from his job as a security guard "due to my service connected disabilities ... IE. Back, shoulder, and PTSD, along with the medications that I take on a daily basis.  Those alone (the narcotics for pain) eliminate almost all chances of employment."  He also disagreed with the May 2014 supplemental statement of the case's assertion that the Veteran is "'completely capable of doing sedentary work,'" noting that "with all my limitations, there are NO job opportunities for 'sedentary work."  He also noted that employers would not consider hiring him because "they would have to accept that I would reinjure or aggravate my disabilities or injure or destroy property due to the medications I take."  

As noted above, the Veteran reported on a July 2014 VA Form 21-8940 that he had worked 53 hours per week from December 2007 to September 1, 2011, but that he had had no employment since then.  He reported that he left this job because of his orthopedic conditions and PTSD.  He also reported that his highest level of education was that he had completed one year of college.

With respect to the Veteran's employability, a May 2013 VA examination report notes that the Veteran's service-connected bilateral upper arm rash, hypertension, and chronic sinusitis are stable and controlled and would not require limitations for any occupation for which he is otherwise qualified.  The examiner also noted a physician's recommendation (in an April 2013 VA examination report) that, due to the Veteran's TMJ dysfunction, he should avoid employment that requires excessive speaking (more than 30 minutes per hour), such as customer service or telephone work.  

It was opined (in a May 2013 VA examination report) that, because of the Veteran's service-connected bilateral shoulder disabilities, the Veteran cannot handle tools away from the body requiring shoulder strength and does not have strength for lifting to shoulder height or above.  Due to his service-connected knee disabilities, the Veteran should limit stair climbing, long distance walking, and getting up from a squat.  Due to his service-connected degenerative disc disease without radiculopathy of the lumbar spine, the Veteran's lifting tolerance is limited to 20 to 25 pounds once and 10 pounds repetitively with limited bending and standing.  

Due to the Veteran's service-connected bilateral tinnitus, it was opined (in a May 2013 VA examination report) that tinnitus does not significantly affect communication ability.  The Veteran's tinnitus would not prevent him from communicating effectively in any employment situation.  

In summary, the examiner stated, to include all of the service-connected disabilities in combination, the Veteran would be limited in his ability to perform moderate or strenuous physical work, which includes lifting above shoulder higher or using heavy tools, or customer service/telephone work requiring excessive speaking.  He would be able to perform light work, lifting up to 10 pounds with limited bending and standing, and sedentary work including grasping, gripping, and keyboarding, with allowance for frequent breaks to get up and move around, as well as being fitted with an appropriate chair offering adequate lumbosacral and arm support.  

At a March 2014 VA psychiatric treatment examination, the Veteran reported that he believes he was let go from his job as a security guard because he reported as part of the personal reliability program the medications he was taking.  He was told that he could not get security clearance with the large numbers of medications he was taking at the time, and he was medically retired from his position.  Following review of the claims file and interview and examination of the Veteran, the VA examiner determined that, despite the current symptoms of service-connected PTSD and related depression, the Veteran retains the cognitive and emotional ability to sustain work tasks without significant psychological limitations.  The examiner noted that there is no evidence to show that any persistent mental health symptoms have caused any history of poor work performance or ongoing behavioral problems that would currently impact employment.  The examiner noted that the Veteran maintains a large property.  He routinely cares for several animals and is able to motivate himself daily for the same.  He also participates weekly in horse and church-related activities with acquaintances.  He is in a stable relationship and, while continuing with medications, has not required routine counseling for some months.  

Based on the above, the Board finds that the Veteran's service-connected disabilities preclude substantially gainful employment.  Specifically, the Board finds that the Veteran's musculoskeletal disabilities preclude his engaging in physical employment, even if it is light rather than moderate or heavy.  Even though the May 2013 VA examiner found that light physical labor was possible, the Board finds that the limitations on his ability to perform such activities, including the limits on lifting, bending, and standing, significantly narrow his employment opportunities.  The Board observes that, when the Veteran is not engaged in this light physical activity, the implication is that the Veteran would be performing sedentary activities.  When considered in conjunction with his limitations on communication due to his TMJ dysfunction and the necessity that he must have frequent breaks to move around and must be outfitted with an appropriate chair to offer adequate lumbosacral and arm support, the Board finds that it is not realistic to expect the Veteran to be able to find a job that satisfies the above criteria.  That is, the Board finds that the record demonstrates that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In light of the above, the Board therefore finds that entitlement to a TDIU, effective September 1, 2011, is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Prior to September 1, 2011, entitlement to a TDIU is denied.

On and after September 1, 2011, entitlement to a TDIU is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

In October 2014, the Veteran filed a notice of disagreement with the May 2014 rating decision's assignment of a 20 percent disability rating for degenerative disc disease and degenerative joint disease of the thoracolumbar spine, and with the March 27, 2013, effective date that was assigned for this rating.  In January 2015, the Veteran filed a notice of disagreement with the 10 percent disability rating and the June 12, 2007, effective date that were assigned in a January 2014 rating decision effectuating a grant of service connection for PTSD.  

The Veteran has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on these issues.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of entitlement to increased ratings and earlier effective dates for PTSD and degenerative disc disease and degenerative joint disease of the thoracolumbar spine must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of (a) entitlement to an initial rating in excess of 10 percent for PTSD, (b) entitlement to an effective date prior to June 12, 2007, for the grant of entitlement to service connection for PTSD, (c) entitlement to a rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine, and (d) entitlement to an effective date prior to March 27, 2013, for the assigned 20 percent rating for degenerative disc disease and degenerative joint disease of the thoracolumbar spine.  

The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to these issues.  The AOJ is free to undertake any additional development deemed necessary with respect to these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


